Filed 8/24/21 P. v .Anguiano CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                      B304946

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. VA147230)
           v.

 DARIO ANGUIANO,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Debra Cole-Hall, Judge. Reversed.
      Aurora Elizabeth Bewicke, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Joseph P. Lee and Jaime L. Fuster, Deputy
Attorneys General, for Plaintiff and Respondent.

                                ________________________
       A jury convicted Dario Anguiano of kidnapping, felony
corporal injury, misdemeanor contempt of court and
misdemeanor dissuasion of a witness. The trial court sentenced
him to a term of five years in state prison.
       The charges primarily arose out of a November 2017
altercation between Anguiano and his former paramour, Yolanda
V., with whom he shared a child. The incident resulted in
questionable injuries and was initially filed as a misdemeanor.
       In March 2018, however, Yolanda contacted detectives and
told them that Anguiano, an electrician who had no prior record
or reported incidences of domestic violence, had threatened her
father in Mexico, claiming he was part of a drug cartel that could
carry out this threat.
       Based on the drug cartel references, Anguiano was re-
arrested, and a six-count information was filed against him, now
with several felony counts arising out of the original November
2017 incident. At trial, the threat charge that prompted
Anguiano’s re-arrest was dismissed for lack of evidence.
Thereafter, the jury returned a mixed verdict.
       On appeal, Anguiano raises various claims of error,
including the exclusion of two areas of significant impeachment
evidence: (1) that Yolanda, who began working with a victim’s
advocacy group in January or February of 2018, became aware of
a special visa (and path to citizenship) available to immigrant
victims of serious offenses who cooperate with law enforcement,
and may have changed her testimony accordingly; and (2) that
shortly after the November 2017 incident, and prior to her threat
allegations, Yolanda made several recorded messages in which
she sought out meetings with Anguiano and stated she would
drop the charges in exchange for financial support.




                                2
      We hold that the trial court erred by unduly narrowing the
allowable cross-examination of Yolanda, whose testimony was
crucial to the prosecution’s case and who possessed a significant
motive to fabricate and/or embellish her testimony. Yolanda’s
direct testimony clearly placed her immigration status in issue,
which reduced any possible prejudice from allowing cross-
examination on that topic. Further, with no clearly visible
injuries, witness credibility was paramount, making cross-
examination especially important.
      Accordingly, we find these errors prejudicial and reverse.1
      FACTUAL AND PROCEDURAL BACKGROUND
A.    Prosecution’s Case-in-chief
      1.   November 25, 2017: Counts 1 to 3 (Kidnapping,
           Corporal Injury to Domestic Partner or Parent of
           Child, and False Imprisonment by Violence)
      Yolanda and Anguiano dated for about two years.2
Anguiano, who was 20 years older than Yolanda, was married to
another woman. In June or July 2016, Yolanda told Anguiano’s
wife about the affair, and showed her photos. Yolanda believed
Anguiano was going to divorce his wife. In October or November
2016, Yolanda became pregnant with Anguiano’s child.3

      1
      In light of our disposition, we need not address
Anguiano’s other assertions of error.
      2 Yolanda and Anguiano are related through marriage; her
aunt is married to his uncle.
      3 Yolanda at one point testified that Anguiano directed her
to stop using birth control because he wanted a child. At another
point she testified that it was a mutual decision and that she
understood he was going to divorce his wife, since she had told
his wife about the affair.



                                3
Anguiano and Yolanda continued to see each other, and he
provided her with financial support. By November of 2017,
however, they had ended their relationship.
      On November 25, 2017, Anguiano sent angry text messages
to Yolanda and then showed up at her place at around 3:00 or
4:00 p.m. The angry texts were about Yolanda posting a
photograph of herself on social media. Anguiano spoke with
Yolanda for about half an hour, and then left.
      Later that evening, Yolanda attended a family function,
asking her next door neighbor, Carina Hernandez, to babysit her
and Anguiano’s three-month-old baby. Carina agreed and at
around 9:00 p.m. she went to Yolanda’s apartment, bringing her
two young children with her.
      A little after 10:00 p.m., Anguiano arrived at Yolanda’s
residence and knocked at the door. Carina peeked out the
window. She recognized Anguiano as the baby’s father, but did
not know him well.4 She refused to open the door, and called
Yolanda. After Anguiano attempted to enter through the baby’s
bedroom window, Carina grabbed the baby and opened the door.
Anguiano asked where Yolanda was and demanded the baby,
calling Carina insulting names. Carina refused to give him the
baby.
      Anguiano walked over to Carina and her husband Jose
Santos’s apartment and demanded he get his wife out of
Yolanda’s apartment. Jose followed Anguiano to Yolanda’s home.
Anguiano continued acting aggressively, insulted Carina, and


     4  During the three months she had lived next door to
Yolanda, Carina had seen Anguiano several times but did not
speak with him. She had no impressions of him either way before
this incident.



                               4
asked for the baby. Carina was on the verge of tears. Jose called
911 in front of Anguiano. Jose told police he was having
problems with a neighbor who was acting aggressively because
the mother of his baby was not home. After calling 911, Jose took
his own children home and Carina stayed in Yolanda’s apartment
with the baby. Eventually, Carina allowed Anguiano to have the
baby.
       Around 10 to 20 minutes later, Yolanda arrived at the front
gate to the triplex. Anguiano asked her with whom she was, and
accused her of lying. She told him to calm down. While holding
the baby with his left arm, Anguiano grabbed Yolanda by the
neck and hair and held onto her hair as they walked back to the
entrance of Yolanda’s apartment.
       Once inside, Anguiano placed the baby on the bed and
asked Yolanda why she was lying to him. Yolanda replied that
she would tell him if she were ever with somebody else.
Anguiano became “really upset” and put one hand on her throat
and pressed hard. She asked him to let her go, and he complied,
but continued insulting her. Anguiano had never acted violently
with Yolanda. He put a fist near her head and told her to shut
up. At this point, the police arrived.
       Los Angeles County Sheriff’s Department Deputy Jason
Guillen was dispatched to the scene. When he arrived, Jose
directed him to Yolanda’s residence. Deputy Guillen heard no
sounds from the house, and knocked on the door. Yolanda opened
it within seconds. She was crying and had “redness to her neck.”
Photographs taken by Deputy Guillen of Yolanda’s neck did not
show the degree of redness.5 Yolanda reported Anguiano had


      5The photos were taken 45 minutes after the incident.
According to Yolanda, the redness was gone the next day, but she



                                5
grabbed her by the neck while the two were inside. She also
stated that he had grabbed her hair and dragged her about 20 to
30 yards into her residence.6
      After interviewing Yolanda, Carina, and Jose, the deputies
placed Anguiano under arrest. Protective orders were issued
against Anguiano, prohibiting him from contacting Yolanda.
      2.    January 1 through March 12, 2017: Counts 4 to 6
            (Criminal Threats, Dissuading a Witness, and
            Contempt of Court)
      In December of 2017, Yolanda and Anguiano exchanged
some messages through Yolanda’s sister regarding support for
Yolanda and the baby. Although there was no child support
order in place, Anguiano had been giving money to Yolanda to
help her and the baby, but had stopped doing so after his arrest.
      On January 31, 2018, Yolanda went to the Sheriff’s
Department Century Station and reported that Anguiano had
contacted her the previous day, in violation of a restraining order.
Yolanda brought a video of a six-minute phone conversation. The
deputy at the front desk booked the video into evidence, after
confirming that the restraining order prohibited electronic
communication. No further action was taken.
      On March 12, 2018, Yolanda contacted detectives and
reported that Anguiano had called her father in Mexico and
threatened to kill the family, stating that he could get it done and
that he was part of a drug cartel. The police came out to
Yolanda’s home and made a report. Anguiano was then re-


still felt pain. The police report of the incident made no mention
of any redness on Yolanda’s neck.
      6Jose estimated the distance to be about 35 to 40 feet while
Carina estimated the distance at about 45 feet.



                                 6
arrested and subsequently charged in a six-count Information for
conduct based on the November assault and the ensuing phone
calls.7
B.     Defense Case
       Claudia Anguiano, Anguiano’s wife, testified she had been
married to him since 1997 and had been with him since 1994.
They have four children together. In August 2016, Yolanda came
over to Claudia’s home and told Claudia that she had been in a
relationship with Anguiano for a year. Yolanda had pictures of
her with him to prove their relationship. Subsequently, Yolanda
called Claudia numerous times and asked whether there was a
divorce pending. Claudia tried to get a restraining order against
Yolanda.
       Anguiano testified that he never told Yolanda that he was
going to divorce his wife and denied he wanted to have a child
with her. She did not tell him when she stopped using birth
control. By November 2017, Anguiano was no longer in an
intimate relationship with Yolanda. He had agreed to give her
financial support in exchange for her not bothering his family;
Anguiano signed a lease for Yolanda’s apartment and gave her
money for rent and other expenses.


      7 The record indicates that the November 2017 incident
was initially charged as a misdemeanor, and Anguiano was
released from custody.
       The March 12, 2018 telephone call to Yolanda’s father
yielded two felony counts: (1) criminal threats (count 4); and
(2) dissuading a witness or threat (count 5). At trial the criminal
threat charge was dismissed for lack of evidence, but the
dissuasion charge in count 5 was retained (and the Information
was amended) after Yolanda testified to additional phone calls
made by Anguiano to her.



                                 7
      On November 25, 2017, Yolanda called Anguiano and asked
for an advance on December’s rent. She wanted the money
earlier than usual because she wanted to fix her hair extensions,
which had been removed during a fight about a week or two
earlier.8
      Anguiano, an electrician, was on emergency-call duty that
day, without a fixed schedule. Anguiano told Yolanda that he did
not have the money yet but agreed to stop by her place with
donuts she wanted that afternoon.9 They further agreed he
would stop by later that evening with some money for her.
Anguiano wanted to bring her the money that evening because he
had a family event the following day and knew that Yolanda
would be calling him if he did not give her the money.
      That night, around 10:30 p.m., Anguiano arrived at
Yolanda’s house to drop off some money. He stopped his truck in
the middle of the street and called Yolanda. She did not answer.
He then parked his truck and went to her apartment. He
knocked on the door, but there was no response. After knocking
for about three minutes, he tried to open the door, which was
unlocked. He went to the bedroom and saw the baby in the crib
crying. There was nobody else in the residence.
      Anguiano went to look for Yolanda and saw Carina coming
in. Carina appeared surprised. Anguiano asked where Yolanda

     8   During cross-examination, Yolanda acknowledged she got
hair extensions put in that day, and further acknowledged she
had been in a fight about two weeks earlier. She denied,
however, that the fight had involved any hair-pulling and
testified instead that she obtained bruises on her hands from the
fight.
     9 During cross-examination, Yolanda confirmed he brought
donuts during his afternoon visit.



                                8
was, and Carina replied that Yolanda was out and that she was
babysitting. Anguiano complained about finding the baby alone
and told Carina to call Yolanda and tell her that he was there.
Carina told him she had gone home to check on her own children.
Anguiano told her that she could leave, as he was going to take
care of the baby. Instead, Carina stayed and called Yolanda.
Anguiano also talked to Yolanda and told her about the baby
being left alone. She told him not to take the baby and that she
was going to be back soon.
      At this point, Jose came home and told Anguiano that he
was going to call the police. Anguiano said that was fine, and
went to the front of the property with the baby to wait for
Yolanda. About 10 minutes later, Yolanda arrived and loudly
asked why he was there. He replied he was there to bring her
money. He told her about the baby being left alone, and noted his
money was to take care of the child and not to leave him with
people who did not care about his well-being.10
      Yolanda suggested they go inside her home to talk about
the baby. Anguiano followed her to her place and went straight
to the bedroom and placed the baby in the crib. Yolanda closed
the front door and sat on a couch. Anguiano sat at the dining
table. Yolanda screamed at him that he had no right to question
her about the baby, and he disagreed as he was giving her money
for the baby. He also threatened to get custody of the child. She

     10  Deputy Guillen testified that Anguiano told him that
night that Yolanda had left the baby with a stranger. During
cross-examination, Yolanda acknowledged that Carina was not
her regular babysitter. She also testified that her other two
children (not related to Anguiano) were with their grandparents
that night, but that she asked Carina to take care of her baby
shortly before she went out.



                                9
told him not to do that. This was not their first conversation
about how she did not take good care of her children.
      He mentioned the police were on their way, and she started
crying. The police arrived within a minute. He never grabbed
Yolanda by the neck or her hair. In fact, he had never touched
her in a violent way and had never been accused of domestic
violence.
      Anguiano further denied ever threatening Yolanda’s family.
Between January 20 and March 12, 2018, he called Yolanda a
few times. He did so because she called from a blocked number
and told him to call her back about the baby. She told him that
he should plead guilty because he was not going to get jail time.
He refused. On about four or five occasions, Yolanda asked
Anguiano to meet her in person. He never did.
C.    Charges and Verdict
      On August 27, 2019, the People filed an amended
information charging Anguiano with kidnapping (Pen. Code,11
§ 207, subd. (a); count 1), corporally injuring the mother of his
child (§ 273.5, subd. (a); count 2), false imprisonment by violence
(§ 236; count 3), criminal threats (§ 422, subd. (a); count 4),
dissuading a witness by force or threat (§ 136.1, subd. (c)(1);
count 5), and misdemeanor contempt of court (§ 166, subd. (c)(1);
count 6). At the conclusion of the prosecution’s case-in-chief, the
trial court granted a defense motion to dismiss count 4 for lack of
sufficient evidence. 12

      11   Undesignated statutory citations are to the Penal Code.
      12The original information was filed on September 7, 2018.
As previously noted, the information was amended during trial to
conform to proof regarding the relevant dates of acts underlying
the charges in counts 5 and 6.



                                 10
       On August 29, 2019, a jury found Anguiano guilty of
kidnapping, corporally injuring the mother of his child, and
misdemeanor contempt of court. The jury acquitted Anguiano of
false imprisonment. As to count 5, the jury found Anguiano not
guilty on the greater offense of dissuading a witness by force or
threats but guilty of the lesser included offense of misdemeanor
dissuading a witness. (§ 136.1, subds. (a), (b).)
       On January 22, 2020, the trial court sentenced Anguiano to
the midterm of five years in state prison on the kidnapping
charge. The court imposed one-year terms on counts 5 and 6 to
run concurrently to the sentence on count 1; the court stayed the
sentence on count 2 under section 654.
                          DISCUSSION
      Anguiano contends the trial court erred in precluding trial
counsel from inquiring into matters that were highly relevant
both to Yolanda’s credibility and to the various charges. He
further argues that the rulings, either individually or
cumulatively, resulted in prejudice necessitating reversal. We
agree the trial court committed evidentiary error in two respects
and, in light of the overall record, find the error prejudicial.
A.    Standard of Review and Relevant Legal Principles
      We review the trial court’s rulings on the admission and
exclusion of evidence for abuse of discretion (People v. Harrison
(2005) 35 Cal.4th 208, 230), keeping in mind that a trial court
abuses its discretion when it makes an error of law (People v.
Yates (2018) 25 Cal.App.5th 474, 482).
      A party may cross-examine a witness about the witness’s
motive and bias. (Evid. Code, § 780, subd. (f).) “ ‘The partiality of
a witness is subject to exploration at trial, and is “always
relevant as discrediting the witness and affecting the weight of




                                 11
his testimony.” ’ ” (People v. Villa (2020) 55 Cal.App.5th 1042,
1051 (Villa), quoting Davis v. Alaska (1974) 415 U.S. 308, 316 [94
S.Ct. 1105, 39 L.Ed.2d 347]; see People v. Whisenhunt (2008) 44
Cal.4th 174, 207.)
B.    The Trial Court Erred by Restricting Evidence and
      Examination into Yolanda’s Immigration-related
      Motivations
      Anguiano contends the trial court erred by restricting
inquiry into whether Yolanda was aware of any immigration-
related benefits that might arise out of her cooperation in this
case, and by precluding defense counsel from calling a victim’s
advocate to testify as to whether she was assisting Yolanda with
such immigration benefits. The People counter that the trial
court had discretion to exclude impeachment evidence that was
more prejudicial than probative, and that “the jury was well
aware of Yolanda’s uncertain immigration status, and how such
status played a role in her relationship with [Anguiano] before
and after November 2017.”
      1.     Relevant Facts
      Prior to trial, defense counsel noticed his intention to
introduce evidence that Yolanda was an undocumented worker.
The trial court tentatively ruled the evidence inadmissible, but
subject to reconsideration.
      During direct examination, Yolanda testified that between
January and March of 2018, Anguiano made several phone calls
during which he threatened her family and also threatened to
report her to immigration and have her deported if she did not
drop the charges. During cross-examination, counsel sought to
ask Yolanda about the Los Angeles County District Attorney’s
policy of helping cooperating witnesses with their immigration
status. The court ordered the parties to approach the bench.



                               12
      At sidebar, defense counsel showed the trial court a “special
directive” issued to all deputy district attorneys in Los Angeles.
The directive outlines the federal “U Visa” eligibility guidelines,
providing a pathway for certain crime victims to gain permanent
resident status, if certified as having been helpful in the
investigation and prosecution of a qualifying crime.13 The list of
qualifying crimes is limited, including only: “domestic violence;
sexual assault; rape; torture; female genital mutilation;
kidnapping; false imprisonment; extortion; human trafficking;
prostitution; felonious assault; manslaughter; murder; witness
tampering; obstruction of justice; perjury; or the attempt,
conspiracy or solicitation to commit any of the above-mentioned
crimes.” (Italics added.)
      Upon request for certification by a victim or victim’s
advocate, the deputy district attorney assigned to the case will
prepare a memorandum to the director regarding, inter alia, the
victim’s degree of helpfulness in the prosecution. So long as the
request for certification is made after the date of conviction, the
department’s policy is that such requests need not be disclosed to
the defense.
      After reviewing the directive, the trial court asked counsel
why the document was relevant. Defense counsel proffered that
he believed that Yolanda had been informed of the policy. Trial
counsel added that he believed she was communicating with the
victim’s advocates about immigration assistance once the case
was resolved, and that this gave her motive to assist the
prosecution. The prosecutor responded that Yolanda had “not


      13The U Visa is a new category of visa created under the
Battered Immigrant Women Protection Act of 2000 (BIWPA).
(See 8 U.S.C. § 1101(a)(15)(U); 8 C.F.R. § 214.14 (2020).)



                                13
contacted anyone about that from the D.A.’s office.” The trial
court stated that defense counsel could ask Yolanda if the district
attorney had “made any promises to her regarding her
testimony.” When defense counsel attempted to respond, the
trial court cut off further argument.
       Defense counsel then asked Yolanda whether she was
familiar with the U Visa. She responded, “I don’t know anything
about that. I’m only here so that justice can be done. I’m not
aware of anything else.”
       The court called a break at this point, and outside the jury’s
presence, counsel inquired into the identity of the victim’s
assistant, who was appearing with Yolanda. The assistant
identified herself as a “Community Care Advocate at the Los
Angeles Center for Law and Justice” (LACLJ).
       Back before the jury, defense counsel asked Yolanda when
she became acquainted with the LACLJ. Yolanda responded that
she did not remember, but she came to know them through her
“welfare social worker.” When pressed for a rough time frame,
she believed it might have been around January or February of
2018. When the court later asked her when she contacted the
LACLJ, she responded by stating she contacted them to help her
with physical and legal custody of her son. When defense counsel
queried whether the LACLJ’s “primary mission is assistance with
immigration,” the court ordered counsel to cease this line of
questioning.
       When defense counsel asked Yolanda whether immigration
was “a factor” in her decision to contact LACLJ, Yolanda did not
respond directly, instead stating that she had sought out their
services in her custody case “and also with a restraining order.”
When asked if LACLJ was helping her obtain a U Visa, the court
sustained the prosecutor’s objection.




                                 14
      During the defense case, Anguiano testified that Yolanda
had asked him to get a divorce and “fix her immigration status.”
Defense counsel, thereafter, attempted to call the LACLJ
representative to the stand. The court requested an offer of
proof. Counsel proffered the representative would confirm she
was helping Yolanda with the process of obtaining a U Visa, and
that the visa was something of a benefit that Yolanda would
receive by being cooperative in the prosecution of this action. The
prosecutor objected, arguing Yolanda knew “nothing about the
U Visa” and was “not doing it for a U Visa.” Defense counsel
responded that Yolanda was not being truthful.
      The court asked counsel whether he wanted to ask the
advocate if “they promised Yolanda V. anything for testifying
today?” After counsel responded that this was not the correct
query and he instead believed the LACLJ representative would
confirm that the center was assisting Yolanda with the process of
obtaining a U Visa, the court sustained the prosecutor’s objection.
The representative was never called as a witness.14
      2.    Analysis
      Defense counsel proffered that the U Visa process was
relevant as a potential motive to assist the prosecution and,
further, that the LACLJ representative would testify that she
was assisting Yolanda with the process of obtaining a U Visa.
The trial court nevertheless limited any inquiries solely into
whether the prosecutor or LACLJ representatives had made any




      14After confirming that he was not permitted to call the
LACLJ representative as a witness, defense counsel had the
court enter her full name on the record.



                                15
promises or guarantees of immigration benefits. This was error.15
We find Villa instructive.
       In Villa, the defendant was charged, inter alia, with
corporal injury after he was pulled over by police and his
girlfriend was found in the car seriously injured and bleeding.
(Villa, supra, 55 Cal.App.5th at pp. 1044-1046). At trial, the
defendant sought permission to cross-examine the victim about
the circumstances behind her request for a U Visa. (Id. at
pp. 1047-1048.) The trial court denied the request, but only after
ascertaining that the victim first learned of the U Visa program
after the preliminary hearing and after determining that her trial
testimony was consistent with her testimony at the preliminary
hearing. (Id. at p. 1048.)
       In affirming the trial court’s ruling on appeal, the court
first noted that the evidence regarding the U Visa “was ‘relevant
to show motive and/or bias and was relevant to [the victim’s]
credibility.’ ” (Villa, supra, 55 Cal.App.5th at p. 1051; cf. U.S. v.
Blanco (9th Cir. 2004) 392 F.3d 382, 392 [“Any competent lawyer
would have known that [a cooperating witness’s] special
immigration treatment by the [Immigration and Naturalization
Services] and the [Drug Enforcement Administration] was highly
relevant impeachment material”].)



      15 On appeal, the People perpetuate this error by noting
that the prosecutor asserted during a post-conviction hearing
that she did not suggest the U Visa application to Yolanda until
after Anguiano had been convicted and thus “[t]his post-trial
event could not have retrospectively affected Yolanda’s credibility
as a witness.” However, as we discuss, the relevant question is
whether Yolanda was made aware of the U Visa benefit, not
whether she was promised or guaranteed the benefit.



                                 16
       The court then reasoned that the trial court did not abuse
its discretion in excluding the evidence under Evidence Code
section 352 because: (1) the victim’s testimony following her
discovery of the U Visa procedure “simply repeated what she said
earlier” thereby leaving “very little reason to believe discovering
she could obtain a U Visa motivated her to testify falsely,”
(2) “the physical evidence strongly supported the jury’s finding
that [she] was a victim of domestic abuse” given that she was
found inside the defendant’s vehicle with “several serious and
obvious injuries”; and (3) “the admission of the [U Visa] evidence
created at least some potential for prejudicing the jury against
[the victim].”16 (Villa, supra, 55 Cal.App.5th at pp. 1052-1053,
italics added.)
       The facts of this case stand in stark contrast to Villa. First,
the trial court here did not exclude the evidence under Evidence
Code section 352, but instead determined that only inquiries
regarding actual promises or guarantees of immigration benefits
would be relevant and admissible. The evidentiary rules are not
so narrowly drawn.17


      16The appellate court, like the trial court, found the risk of
prejudice low because the jury had already learned the victim
was an undocumented alien. (Villa, supra, 55 Cal.App.5th at
pp. 1048, 1053.)
      17 As explained in People v. O’Shell (2009) 172 Cal.App.4th
1296, “a ruling under Evidence Code section 352 is expressly
committed to the trial court’s discretion by statute” and “[t]here is
no provision in this statute or in the case law for an appellate
court to conduct the requisite Evidence Code section 352
balancing in the first instance . . . .” (Id. at p. 1309.) To the
extent the analysis might be different if the evidence would have
been excludable under Evidence Code section 352 as a matter of



                                 17
      Evidence Code section 780 provides that in determining
credibility, a jury may consider “any matter that has any
tendency in reason to prove or disprove the truthfulness” of
testimony, including “[t]he existence or nonexistence of a bias,
interest, or other motive.” (Id., subd. (f), italics added.)18
       Defense counsel proffered that Yolanda was aware of the
U Visa program, and that the LACLJ was assisting her in that
regard. The district attorney’s policy on the U Visa program
states that a victim or victim representative may request a
certification of helpfulness, and further states that a victim’s
advocate may be able to provide “additional information
regarding the victim’s helpfulness.”
       Even had Yolanda not learned of the U Visa program
directly from the district attorney’s office, counsel’s proffer that
she did learn about it from the LACLJ representatives (who were
with her throughout trial and had been assisting her with legal
matters since January or February of 2018) was neither refuted
nor explored.
       We reject the People’s assertion that the trial court’s ruling
was correct because “as in Villa, Yolanda’s testimony was


law, no such showing has been made here. (O’Shell, supra, at
p. 1309.)
      18 In issuing its final holding, the Villa court stated that
“where an abuse victim has provided the same basic testimony
about suffering abuse before and after learning of the U visa
program, the probative force of the evidence . . . is significantly
outweighed by the risks of prejudice . . . .” (Villa, supra, 55
Cal.App.5th at p. 1054, italics added.) Thus, the court did not
identify the relevant event as the filing of the U Visa application,
but the moment the victim learned of the availability of such a
benefit.



                                 18
consistent with her statements to law enforcement at the crime
scene.” Unlike Villa, the timing of Yolanda’s additional
revelations, combined with the paucity of physical evidence of
abuse, highlight the importance of full cross-examination.
       Although Yolanda was evasive when asked for a timeframe
of her contacting the LACLJ, she estimated it was around
January or February of 2018. Only afterwards, on March 12,
2018, did Yolanda call detectives and report that Anguiano had
threatened her father’s life. Only then did she indicate that he
was part of a drug cartel that could carry out such a threat.
Yolanda herself testified that her March 12, 2018 report of
Anguiano’s threat caused the police to realize this matter was a
serious one.
       On September 7, 2018, an information was filed with three
felony counts, escalating the November 2017 incident, which had
initially filed as a misdemeanor. Yet the criminal threat count,
based on the March 12, 2018 report, was dismissed at trial for
lack of evidence.
       Yolanda’s trial testimony also resulted in the inflation of
charges by including statements not previously reported. Both
count 4 (criminal threats) and count 5 (dissuading a witness) in
the original information were based on the purported threats to
her father on March 12, 2018. Notwithstanding the dismissal of
count 4, the charge in count 5 remained because, at trial, Yolanda
testified to four or five additional threatening calls allegedly
made by Anguiano between January and March.
       On the other hand, no threats by Anguiano were reported
to law enforcement when she came to the Century sheriff’s
station on January 31, 2018 (and brought a six-minute video of
her phone call with Anguiano) even though Yolanda testified at
trial that he threatened to kidnap her brother during that call.




                               19
      Yolanda also later embellished facts in relation to the
November 2017 incident. That is, Deputy Guillen testified that
when he knocked on Yolanda’s door she responded within seconds
and that he heard no sound of any locks being turned. Yolanda,
however, testified that Anguiano locked the door after they
entered the house, and that he was the one who answered the
door when police arrived. These facts formed the basis for the
felony false imprisonment charge. We note that false
imprisonment is one of the crimes qualifying for U Visa
certification.19
       It must be plainly stated that Yolanda placed her
immigration status in the front of the jury by testifying that
Anguiano threatened to report her to immigration—while
Anguiano testified that she wanted him to divorce his wife to fix
her immigration status—thus, Yolanda’s immigration status was
squarely before the jury as a material issue in this case.20


      19 Misdemeanor false imprisonment was offered as a lesser
included offense to the felony false imprisonment charge in
count 3. The only lesser offense offered to the jury in relation to
the kidnapping charge, was also misdemeanor false
imprisonment. During deliberations, the jury expressed
confusion over the same lesser offense being charged under
count 1 and count 3, and sought clarification on the “difference in
definitions.” After being informed that definitions were the same,
the jury acquitted on the count 3 false imprisonment charge and
found Anguiano guilty of kidnapping as charged in count 1.
      20 To the extent the People contend the trial court’s ruling
should be affirmed under Evidence Code section 351.4, we
disagree. The statute does not, as the People suggest, wholly
prohibit the admission of immigration-related evidence but
instead states that “evidence of a person’s immigration status
shall not be disclosed in open court . . . unless the judge presiding



                                 20
      To the extent that Yolanda was made aware that her
cooperation in the investigation or prosecution of certain
enumerated offenses could provide an avenue towards permanent
residence and citizenship, such knowledge would have provided a
strong ulterior motive to fabricate or exaggerate any criminal
charges leveled against Anguiano. (Villa, supra, 55 Cal.App.5th
at pp. 1049-1052.) The trial court erred by ruling that only actual
promises of immigration benefits made to Yolanda would be
relevant to her credibility, and Villa does not provide a basis for
affirming the trial court’s ruling.
C.     The Trial Court Erred by Excluding Yolanda’s
       Recorded Statements
       Anguiano contends the trial court erred by excluding
inquiry into, and supporting evidence of, several recorded
statements made by Yolanda in which she directed her sister to
seek out a meeting with Anguiano and offered to drop the charges
in exchange for his financial assistance. The People counter that
the trial court properly exercised its discretion in excluding the
recordings under Evidence Code sections 352 and 356, as they
were confusing and out of context.
       1.    Relevant Facts
       In addition to testifying about the January 2018 call she
reported to police, and the purported threat made to her father in
March (as charged in the original information), Yolanda testified


over the matter first determines that the evidence is admissible.”
(Id., subd. (a).) Moreover, Evidence Code section 351.4 expressly
states that it does not “[p]rohibit a person . . . from voluntarily
revealing his or her immigration status before the court.” (Id.,
subd. (b)(3).) This is what occurred here when Yolanda, like the
victim in Villa, testified to her undocumented status in open
court—prior to any queries about the U Visa process.



                                21
that Anguiano made four or five additional calls to her between
January and March of 2018, threatening to harm her family and
have her deported if she did not drop the charges.
       During cross-examination, Yolanda denied communicating
with Anguiano through family members after the restraining
order was in effect. When asked if she ever gave her sister
recorded messages to relay to Anguiano, she answered, “I don’t
know.”
       At sidebar, defense counsel explained that on December 27,
2017, Yolanda delivered a series of audio messages to her sister,
telling her to arrange a meeting with Anguiano. Counsel had
copies of the recorded statements, but would need to prepare
transcripts.
       Counsel proffered that the recordings showed Yolanda
asking to arrange a meeting, offering a settlement, promising she
would not tell the police about their meeting, and that she would
get rid of the criminal case. Counsel stated the messages were
relevant to whether Yolanda was actually in fear of him and
whether she was inviting him to violate the restraining order.
       Outside the presence of the jury, Yolanda was called back
to the stand for voir dire on the matter. Yolanda agreed she had
previously used a phone app called “WhatsApp” to communicate
with her sister. When asked if she had used the app to ask her
sister to reach out to Anguiano, Yolanda responded, “I do not
remember.” The trial court asked Yolanda if she ever made a
recording with her sister, to give information to Anguiano.
Yolanda replied, “Not that I remember.” The court asked
whether she ever told her sister to tell Anguiano to meet her
somewhere; Yolanda responded that she did not understand the
question. The court asked: “Did you create a recording asking
your sister to tell [Anguiano] to meet you somewhere?” Once




                               22
again, Yolanda responded, “I don’t remember.” Counsel noted it
was up to the court to determine whether Yolanda’s answers
indicated a “bona fide lack of recollection.”
       The court stated that, for the time being, counsel could ask
Yolanda whether she made communications directing Anguiano
to meet her somewhere and, depending on the answer, counsel
might or might not need to play the recordings in rebuttal.
       The jury was called back, and Yolanda again testified she
did not remember whether she had used WhatsApp to ask her
sister to communicate with Anguiano following issuance of the
restraining order. After counsel asked if she had suggested that
she and Anguiano could meet at her uncle’s house, Yolanda
responded that Anguiano had reached out to her sister stating
Yolanda was not letting him see the child, and she had responded
if he wanted to see the child so much he could see the baby at her
uncle’s house. She denied making any references to lifting the
restraining order or dropping the charges.
       The following Monday, counsel asked Yolanda a second
time if she used voice recording to communicate with Anguiano,
via her sister. Yolanda agreed she had sent voice messages
through her sister, but stated the recordings were in response to
messages originating from Anguiano. Counsel read one of the
messages aloud, in which she stated, “do you believe I’m going to
be a dummy, too. . . . [T]ell him to say where to go and I go.” The
prosecutor objected.
       Back at sidebar, the court asked counsel if he was
extracting messages from the “middle of a conversation.”
Counsel noted the recorded statements were each separate voice
message files, made by Yolanda on December 27, 2017, and that
Yolanda’s sister had forwarded them to Anguiano. Counsel noted
they were more akin to emails. The voice could be authenticated




                                23
by Yolanda, or Anguiano, and Yolanda was free to explain the
context of her messages.
      The prosecutor argued it would be unfair to introduce
Yolanda’s statements, because, according to Yolanda, Anguiano
had initiated the conversations and threatened Yolanda and/or
her sister.21
      After hearing the parties, and reading the transcribed
messages, the court stated that, absent the “entire conversation,”
it would preclude further inquiry on the topic. When Anguiano
took the stand in his own defense, counsel moved for
reconsideration of that ruling. Counsel stated Anguiano would be
able to verify Yolanda’s voice and to confirm how he received the
recordings.22
      The trial court noted its greater concern was that Yolanda’s
statements were ambiguous. The court noted that Yolanda says
at some point “I’ll remove everything” and it was not clear to
what she was referring and how this was relevant to this case.




      21  Although the prosecutor represented several times that
she had spoken with Yolanda about these messages and that
Yolanda told her that they failed to reflect Anguiano’s threats to
her or her sister, Yolanda had previously testified that this
conversation took place “before his threatening phone calls and
all of that.” In their answering brief, the People expressly
acknowledge that Yolanda confirmed the recorded messages
preceded any threats by Anguiano.
      22  The prosecutor again asserted that the calls omitted
threats that were made, stating: “I asked [Yolanda] about this,
and she said that, first of all, [Anguiano] contacted the sister. So
it’s not even—and the message on the—from [Anguiano] was
threatening, that he’s telling the sister to contact [Yolanda].”



                                 24
       Counsel responded that the meaning could easily be
clarified by Yolanda, “who recorded these conversations, who hit
start, recorded every word she wished to record, and then hit
stop.” Counsel noted the statements corroborated the defense’s
theories regarding Yolanda’s financial motives (here attempting
to extort money in exchange for dropping the charges) and
countered the prosecution’s narrative that Yolanda was afraid of
Anguiano. As such, the recordings constituted proper
impeachment material.
       The court ruled it was excluding the recordings under
Evidence Code section 352 analysis, finding any probative value
was outweighed by the potential for confusion and time
consumption. The court noted “the rule of completeness is
important here” and required the entire conversation so that the
topic of the conversation could be known.23



      23  The five excluded audio clips totaled 139 seconds. In the
clips Yolanda instructs her sister to tell Anguiano: (1) that she
wanted to meet up with him in person; (2) that she would not call
the police; (3) that she wanted financial support, and if she
received it, would “remove everything” and “close[ ] the case.”
(See, e.g., Exhibit D [unadmitted transcript of audio files]; clip 0
[“tell him he can say where to go”]; clip 1 [“we can see each other
at my uncle[’s] . . . house. I am not going to call the cops. . . .
Just tell him that first we need to talk about it and come to an
agreement . . . . I’m going to remove everything . . . . I can
remove it for sure . . . . Like I will demonstrate to him like that I
already closed the case”]; clip 2 [“Okay just tell him . . . [g]o to a
notary so everything can be legal. That he is going to help me
with the baby and everything. . . . And I will remove
everything”]; clip 3 [“I don’t know why he don’t want us to see
each other. . . . I’m not going to risk removing everything and
later I will have nothing”]; clip 4 [“He has to trust me, he has no



                                  25
      2.    Analysis
      The recorded statements were relevant to the defense
theory that Yolanda was motivated to pursue charges against
Anguiano and/or fabricate allegations after he refused to meet
with her and execute a financial agreement. (Evid. Code, § 780.)
They were also relevant to corroborate Anguiano’s versions of
events and, thus, his overall credibility.
      The recordings tend to show that, prior to reporting any
threatening phone calls by Anguiano, Yolanda sought to meet
with Anguiano and expressed frustration over his refusal to meet
with her. They also discussed how she offered to “remove
everything” and “close[ ] [out] the case” if he came to a notary and
executed an agreement to provide financial assistance.
      Had the jury heard the recordings (or counsel been allowed
to further question Yolanda on these statements),24 it could have
reasonably concluded that her subsequent claims of threats by
Anguiano were motivated by his failure to respond to her
recorded demands. Additionally, the recordings would likely
have supported Anguiano’s testimony that he only contacted her
after she left him messages to call about the baby, and that he
never made any threats during those calls.25


other choice . . . and if he wants he can take me to the police
station himself and he can wait outside so I can remove that”].)
      24 Yolanda’s early, repeated claims of not remembering the
recordings and later denials that she ever offered to drop the
restraining order or charges, would allow the records to come in
as prior inconsistent statements. (People v. Cowan (2010) 50
Cal.4th 401, 463 [non-responsive and evasive answers can
constitute implied denial that amounts to inconsistency].)
      25While the jury acquitted Anguiano of the felony crime of
dissuading a witness with force or threats, it found him guilty of



                                26
      In excluding the recordings, the trial court relied on the
“rule of completeness.” This was error. Evidence Code section
356 provides: “Where part of an act, declaration, conversation, or
writing is given in evidence by one party, the whole on the same
subject may be inquired into by an adverse party . . . .” (Italics
added.) (See People v. Hamilton (1989) 48 Cal.3d 1142, 1174
[discussing Evid. Code, § 356].)
      Under Evidence Code section 356, the prosecution was free
to question Yolanda and/or Anguiano regarding the complete
context or meaning of these recordings, or to bring in other
relevant evidence on the matter. But nothing in Evidence Code
section 356 required the defense to locate copies of any other
statements or recordings in order to render Yolanda’s statements
admissible—and the People cite no case suggesting that this is
the law.26 Accordingly, the trial court’s reliance on the “rule of
completeness,” embodied in Evidence Code section 356 to exclude
the recordings, was error. (People v. Yates, supra, 25 Cal.App.5th
at p. 482 [trial court abuses its discretion if it makes an error of
law].)
       The trial court’s invocation of Evidence Code section 352
was largely premised on the same concerns that prompted it to
invoke the “rule of completeness”—i.e., that the recordings would
confuse the jury because they were out of context. To the extent
the court observed that Yolanda’s use of the phrase “remove
everything” was ambiguous on the question of whether she was


the misdemeanor dissuasion charge—which requires that the
defendant knowingly seeks to prevent a witness from cooperating
with the prosecution.
      26Defense counsel noted there was no evidence these
recordings were associated with other recordings.



                                27
offering to drop the charges, meaningful cross-examination on
this topic should have been allowed. The failure to do so
permitted a one-sided presentation of the evidence.
       More specifically, in support of her claim that Anguiano
called and threatened her on January 25th, Yolanda twice
testified that he told her to “remove everything” and that he
would kidnap her brother if she did not “remove that.” The
prosecutor followed up by asking what Yolanda took “remove” to
mean, and whether he was “telling you to drop the charges?”
Yolanda answered, “Yes.” The prosecutor followed up with “[t]o
drop this case?” Yolanda answered, “Yes.”
       The fact that Yolanda was permitted to testify to her
interpretation of Anguiano’s purported use of the phrase “remove
everything,” whereas the defense was prevented from exploring
Yolanda’s use of the exact phrase in recorded conversations prior
to these purported threats, is unsupported. (Villa, supra, 55
Cal.App.5th at p. 1051 [trial court abuses Evid. Code, § 352
discretion if it is exercised in arbitrary or capricious manner].) 27
      For these reasons we hold that the trial court erred in
excluding the recorded statements and/or precluding counsel
from cross-examining Yolanda about her statements.



      27  We note that, throughout trial, the prosecutor interjected
that she had spoken with Yolanda and that the recordings do not
reflect the “threats” Anguiano made to her or her sister preceding
the recorded statements. However, as the record shows—and the
People acknowledge in their briefs (see fn. 23, ante)—Yolanda
had testified that the messages or recordings took place prior to
any threats by Anguiano. Further, the prosecutor’s
representation about what a key witness will or will not say is
not a substitute for cross-examination.



                                 28
D.    The Evidentiary Errors, Both Individually and
      Cumulatively, Were Prejudicial
      The errors identified above, both individually and
cumulatively, resulted in prejudice. (See generally, People v.
Seumanu (2015) 61 Cal.4th 1293, 1317 [applying prejudice
standard under People v. Watson (1956) 46 Cal.2d 818, to assess
combined effect of any evidentiary errors]; People v. Duran (1976)
16 Cal.3d 282, 293 [same].) Each area of inquiry was significant
in identifying reasons why Yolanda might be motivated to file
additional, and escalating, charges against Anguiano and, also,
exaggerate the events of the November incident. Given the jury’s
mixed verdict, the jury clearly did not find Yolanda entirely
credible.28
       Nor do we find the testimony of Carina and Jose a
sufficient basis to find harmless error. While both individuals
corroborated Yolanda on certain points, they were not wholly
independent witnesses or devoid of motive or bias. Besides their
friendship/acquaintance with Yolanda, each had some type of
confrontation with Anguiano that night. Jose acknowledged that
the only time he called police that night was following his verbal
confrontation with Anguiano; he did not call police again after

      28 In arguing trial court’s exclusion of Yolanda’s recordings
did not result in prejudicial error, the People note she gave some
testimony regarding her willingness to meet with Anguiano, and
then comment: “Interestingly, the jury found appellant guilty of
the lesser included offense of intimidating a witness (without
force or a threat of violence) in count 5, which dealt with his
actions after November 25.” (Italics added.) However, the jury’s
verdict is not merely “interesting,” it is indicative—i.e., the jury
did not believe Yolanda on key points. The excluded
impeachment material could have further tipped the scales
towards acquittal.



                                 29
Yolanda came home, or when she was led into the house by
Anguiano.
       Jose testified at trial that he was able to “peek[ ]” into
Yolanda’s house through a partially open curtain and saw
Anguiano “grab [Yolanda] with force.” Yet, he never mentioned
this to the responding officer and, when later asked another
question about the events occurring inside, responded, “I couldn’t
say that because they closed the door.”
       Similarly, while Carina claimed to have witnessed
Anguiano pulling Yolanda’s hair as he led her to the door, Jose
testified that Carina was back in their house at this time.29
Accordingly, the testimony of Yolanda’s neighbors does not
provide the type of reliable corroboration that might otherwise
alter our prejudice analysis. (Cf. Villa, supra, 55 Cal.App.5th at
pp. 1053-1054 [concluding any potential error in excluding
impeachment evidence in domestic violence case was harmless
where the victim was found with multiple, serious visible
injuries, and the defendant claimed he was too drunk to
remember what happened]; see also Exhibit Nos. 6, 7, 11 [photos
with no clear injury visible].)
       We therefore reverse the judgment of conviction.




      29  Jose and Carina had moved out of California by the time
of trial. When Yolanda was asked whether she had been in
contact with Carina, she turned to the trial judge and asked
whether she had to answer this question. When directed to do so,
Yolanda responded that she had spoken to Carina several times
via telephone.



                                30
                          DISPOSITION
     The judgment is reversed, and the matter is remanded for a
new trial.
     NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.



                                31